DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method comprising: at a device comprising: a light source; a liquid crystal layer; an array of pixel electrodes disposed between the light source and the liquid crystal layer; and an array of scattering electrodes, controlling the array of pixel electrodes to control orientation of liquid crystal of the liquid crystal layer to modulate light incident from the light source to produce an image composed of pixels; and controlling the array of scattering electrodes to selectively influence orientation of liquid crystal of the liquid crystal layer to degrade contrast of a selected subset of the pixels of the image, an area of the selected subset of the pixels being smaller than the image. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 1, Chung et al (U.S. Patent No. 11,188,169) teaches a device (Fig 3) comprising: a liquid crystal layer (14); an array of pixel electrodes (124); and an array of scattering electrodes (115), controlling the array of pixel electrodes to control orientation of 
However, Chung et al, does not teach or suggest, the specific limitations of “a method comprising: at a device comprising: controlling the array of scattering electrodes to selectively influence orientation of liquid crystal of the liquid crystal layer to degrade contrast of a selected subset of the pixels of the image, an area of the selected subset of the pixels being smaller than the image” nor would it have been obvious to do so in combination. 
Claims 2-7 are also allowable for depending on claim 1. 

Claim 8 recites a method comprising: at a device comprising: a liquid crystal layer; an array of pixel electrodes at the liquid crystal layer, the array of pixel electrodes; and a two-dimensional array of additional electrodes at the liquid crystal layer, controlling orientation of liquid crystal of the liquid crystal layer to modulate light to produce an image composed of pixels; and controlling the two-dimensional array of additional electrodes at the liquid crystal layer, to selectively influence orientation of liquid crystal of the liquid crystal layer to control contrast of a selected subset of the pixels of the image, the two-dimensional array of additional electrodes independently controllable from the array of pixel electrodes, an area of the selected subset of the pixels being smaller than the image. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 8, Chung et al (U.S. Patent No. 11,188,169) teaches a device (Fig 3) comprising: a liquid crystal layer (14); an array of pixel electrodes (124) at the liquid crystal layer, the array of pixel electrodes; and a two-dimensional array of additional electrodes (115) at the liquid crystal layer, controlling orientation of liquid crystal of the liquid crystal layer to 
However, Chung et al, does not teach or suggest, the specific limitations of “a method comprising: controlling the two-dimensional array of additional electrodes at the liquid crystal layer, to selectively influence orientation of liquid crystal of the liquid crystal layer to control contrast of a selected subset of the pixels of the image, the two-dimensional array of additional electrodes independently controllable from the array of pixel electrodes, an area of the selected subset of the pixels being smaller than the image” nor would it have been obvious to do so in combination. 
Claims 9-12 are also allowable for depending on claim 8. 

Claim 13 recites a method comprising: at a device comprising: a liquid crystal display; and a two-dimensional array of scattering electrodes at the liquid crystal display, controlling the two-dimensional array of scattering electrodes to selectively influence orientation of liquid crystal to control viewing angle of a selected subset of pixels of an image formed by the liquid crystal display, an area of the selected subset of the pixels being smaller than the image; and independently controlling the two-dimensional array of scattering electrodes from a pixel array of the liquid crystal display. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 13, Chung et al (U.S. Patent No. 11,188,169) teaches a device (Fig 3) comprising: a liquid crystal display (14); and a two-dimensional array of scattering electrodes (115) at the liquid crystal display, controlling the two-dimensional array of scattering electrodes 
However, Chung et al, does not teach or suggest, the specific limitations of “a method comprising: controlling the two-dimensional array of scattering electrodes to selectively influence orientation of liquid crystal to control viewing angle of a selected subset of pixels of an image formed by the liquid crystal display, an area of the selected subset of the pixels being smaller than the image” nor would it have been obvious to do so in combination. 
Claims 14-15 are also allowable for depending on claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/22/2022